Citation Nr: 0913580	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-15 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to 
March 1971, from March 1972 to December 1974, and from 
February 1977 to September 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that declined to reopen the Veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disorder.  The Veteran appealed.  In 
February 2006,  the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

In May 2007, the Board determined that new and material 
evidence had been received, reopened the previously-denied 
claim, and remanded the appeal for further development.  The 
Veteran relocated to Florida so that the RO in St. 
Petersburg, Florida, now has jurisdiction over this claim.  

The Veteran executed a power of attorney in favor of the 
Veterans of Foreign Wars in February 2006 and in 
February 2009 that service organization submitted an informal 
hearing presentation to the Board.  In the meantime, after 
the Veteran moved to Florida, he executed a new power of 
attorney in favor of the Disabled American Veterans.  
Generally, the Board would defer issuing a decision until the 
new representative could present arguments in the informal 
hearing presentation.  But since the Board is granting in 
full the benefits sought by the Veteran on appeal, the 
Veteran cannot be prejudiced by the Board taking action 
without the benefit of the arguments by the Veteran's 
representative, and the Board's decision will not be 
deferred.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of recurrent, 
moderate, major depressive disorder.  

2.  The Veteran incurred his currently-diagnosed major 
depressive disorder disability during service.  

 
CONCLUSION OF LAW

The criteria for service connection for major depressive 
disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132 (West 2002);  38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).   
Here, the record is clear that the first requirement has been 
met because the Veteran has a current diagnosis of major 
depressive disorder.  October 2008 VA Compensation and 
Pension (C&P) Examination Report.  But there is conflicting 
evidence of the other two requirements for service 
connection.  

There is credible inservice evidence that the Veteran did not 
incur his depressive disorder during service.  There are only 
three service treatment records that are arguably for 
psychiatric matters.  He complained in November 1969 of 
feeling tired and run-down with no energy.  In January 1970, 
he was determined to be depressed due to problems at home.  
He was advised to return to the mental hygiene clinic if the 
symptoms persisted.  There is no record that the Veteran 
returned to the clinic until March 1977.  At that time, he 
was diagnosed with situational anxiety.  His separation 
examination shows that his psychiatric system was normal and 
specifically noted that no physical or mental deficit existed 
warranting discharge. 
But a Veteran is not limited to inservice records to 
establish that a disease or injury was incurred during 
service.  When a disease is diagnosed after service, 
inservice incurrence can be established when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  And due consideration must be given to VA's 
policy to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).  When the post-service evidence 
is examined, along with some inservice personnel records, 
there is also credible evidence that his major depressive 
disorder was incurred during service.  

First, two examiners have provided medical opinions that the 
Veteran's depressive disorder began during service.  In a 
March 2004 report, the Veteran's counselor at the VA Vet 
Center stated that the Veteran's major depression originated 
while he was in the Army.  That counselor had been treating 
the Veteran for almost eight years at the time he issued that 
report.  In addition, the physician who conducted the 
March 1999 compensation and pension (C&P) examination also 
concluded that the Veteran's problems with depression started 
during service and had continued since he left service.  See 
also October 2008 C&P Exam (it is less likely than not that 
his condition started post-service).  

Second, evidence from the period shortly after his 
September 1982 discharge also supports the Veteran's claim 
that his major depressive disorder had its onset during 
service.  A July 1983 counselor noted that the Veteran had 
been in continuous treatment at the East Alabama Mental 
Health Clinic since February 1983.  
A December 1983 counselor noted that the Veteran had shown 
chronic depression for a number of years but had not sought 
treatment.  Given his discharge date in September 1982, that 
treatment note indicates that the Veteran had chronic 
symptoms of depression during service.  A VA examiner at the 
November 1983 C&P general medical examination noted that the 
Veteran had had a hard time with supervisors during service, 
feeling like he was being pushed along too quickly.  The VA 
examiner at the November 1983 C&P mental disorders 
examination recorded that the Veteran's wife had been 
complaining for six years that he had become remote from her 
and the children.  

Third, lay statements from the Veteran and his ex-wife 
indicate that he had psychiatric issues during service.  The 
Veteran stated that he thought his decline into depression 
began when he had to return to working food service duty at 
the medical battalion mess.  September 2004 Statement by 
Veteran.  The ex-wife who was married to the Veteran during 
active service described his behavior while in service.  She 
stated that during active service she knew the Veteran was 
stressed out because he was having crying jags during which 
she could not comfort him.  When he had had a bad day, he 
would come home and eat ravenously anything in the 
refrigerator even if he had already eaten.  His need for 
private time increased so much that he stopped spending time 
with his family.  His ex-wife tried to get him to go to the 
mental hygiene clinic but the Veteran refused, explaining 
that it would screw up his promotions and ruin his career.  
July 2004 Lay Statement by Ex-Wife.  

But there is also post-service evidence indicating that 
whatever psychiatric problems the Veteran had were acute and 
transitory and do not establish a chronic condition related 
to his current diagnosis.  When the Veteran applied to the 
Army National Guard in September 1984, he reported his 
psychiatric treatment on his enlistment medical history 
report.  The examiner determined that the Veteran's 
depression was mild, involved no hospitalization or 
medication, and was now totally resolved.  September 1984 
Entrance Exam (emphasis in original).  The Veteran was 
accepted into National Guard service.  On his subsequent 
examinations, his psychiatric state was found to be normal.  
See March 1988 Army National Guard Exam; April 1990 Army 
National Guard Exam; November 1998 Army National Guard Exam.  
Moreover, his efficiency reports for his many years in the 
Army National Guard are quite good and contain no comments 
about depression or psychiatric symptoms.  The only negative 
comments were about his weight.  

The record also contains medical evidence that the Veteran's 
major depressive disorder pre-dated his active military 
service.  At the October 2008 C&P mental disorders exam, the 
Veteran described childhood experiences of abuse, being 
picked on, and being different from other children.  The 
examiner stated that the date of onset was unknown, but 
despite the lack of a formal diagnosis before service, she 
found that there is some idea that his depression started 
pre-service.  

But the Veteran's April 1968 medical examination does not 
note any psychiatric conditions upon entry into service and  
the other enlistment examination reports in the record do not 
note a psychiatric condition upon entry.  See March 1972 
Entrance Exam (psychiatric system normal; no notes about a 
psychiatric condition); November 1972 Enlistment Exam (same).  
A veteran is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  38 U.S.C.A. § 1111, 1132.  See 
also 38 C.F.R. § 3.304(b) (every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment).  Nor does the October 2008 C&P examiner's 
suggestion of a pre-service date of onset constitute the 
clear and unmistakable evidence required to rebut the 
presumption of soundness.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  Thus, the Board will not assign any weight 
to the opinion that the Veteran's depression may have been a 
preexisting condition upon entry into service. 

In sum, no examiner has explicitly determined that the 
Veteran's major depressive disorder began after service, 
whereas two examiners have determined that his current 
psychiatric disorder began during service.  And even the 
October 2008 C&P examiner noted that the major depressive 
disorder began before the Veteran's separation from service.  
See October 2008 C&P Mental Disorders Exam (it is less likely 
than not that his condition started post service).  While 
there is evidence to the contrary in the periodic Army 
National Guard examinations and efficiency reports, medical 
professionals have provided competent opinions that the 
Veteran incurred his currently diagnosed major depressive 
disorder during service and there is evidence to support 
those opinions in the record.  Thus, the Board assigns 
substantial weight to the March 2004 opinion of the Veteran's 
counselor at the VA Vet Center and the March 1999 opinion of 
the C&P examiner that the Veteran's current major depressive 
disorder began during service.  Evans v. West, 12 Vet. App. 
22, 30 (1998) (it is the responsibility of the Board to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same).  

Since the record establishes that the Veteran has a current 
diagnosis of a major depressive disorder and that the current 
diagnosis had its onset during service, service connection is 
warranted.  


ORDER

Service connection for major depressive disorder is granted.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


